The bill of exceptions assigns error only on the sustaining of a demurrer to the answer of the defendant, which ruling was not a final judgment. Therefore the bill of exceptions was premature, and this court having no jurisdiction to entertain it, the writ of error must be dismissed. Edison v. Dundee Woolen Mills, 18 Ga. App. 460 (89 S.E. 536); Dove v.  Maxwell, 184 Ga. 460 (191 S.E. 916).
Writ of error dismissed. Sutton, P. J., and Felton, J.,concur.
                         DECIDED MARCH 3, 1944.